Citation Nr: 1234405	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  07-39 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from September 1950 to July 1951; he died in January 2006.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claims.  The DRO hearing was scheduled and subsequently held in December 2008 at the Huntington RO.  The appellant testified at that time and the hearing transcript is of record.  The appellant testified before the undersigned Veterans Law Judge during a hearing held in August 2009 and the hearing transcript is of record.

This case was before the Board in October 2009 when it was remanded for further development.  Thereafter, in March 2010 the Board referred the case to the Veteran Health Administration (VHA) for a medical expert opinion.  An opinion was obtained in April 2010.  The appellant and her representative were sent copies of these opinions in May 2010.

Thereafter, by a decision dated in August 2010, the Board denied the appellant's claim.  The Veteran appealed the Board's August 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted an August 2011 Joint Motion for Remand (JMR), vacating the August 2010 Board decision.  

Subsequently, pursuant to the terms of the JMR, the Board in February 2012 referred the case to the VHA for a medical expert opinion.  An opinion was obtained in April 2012.  In May 2012, the Board requested an addendum to April 2012 VHA medical expert opinion.  An addendum was obtained in June 2012.  The appellant and her representative were sent copies of these opinions in June 2012.


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in January 2006.  The immediate cause of death (final disease or condition resulting in death) was brain mass with brain injury and surgery from Korean War wounds listed as leading to the immediate cause.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder rated as 50 percent disabling; residuals of shell fragment wound of the right hand rated as 40 percent disabling, residuals of frostbite of the right foot rated as 30 percent disabling, residuals of frostbite of the left foot rated as 30 percent disabling, residuals of frostbite of the right hand rated as 20 percent disabling, residuals of frostbite of the left hand rated as 20 percent disabling, frostbite of the nose rated as 10 percent disabling, frostbite of the right ear rated as 10 percent disabling, frostbite of the left ear rated as 10 percent disabling, and scarring of neck and left shoulder as residuals of shell fragment wounds rated as 10 percent disabling.  

3.  A pre-existing traumatic brain injury and seizure disorder was aggravated by the Veteran's active military service.

4.  A brain mass was not shown in service or for many years thereafter.

5.  The Veteran's service-connected disabilities, including traumatic brain injury and seizure disorder, did not cause or contribute substantially or materially to cause his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in February 2006 and July 2008 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Hupp, 21 Vet. App. at 352-353.  Together, the letters informed the appellant of what evidence was required to substantiate the claim, including a statement of the service-connected conditions at the time of the Veteran's death, and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The appellant submitted a private medical opinion from Dr. D., and was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Medical opinions were obtained in October 2009, April 2010, April 2012, and June 2012.  The opinions addressed the etiology of the Veteran's traumatic brain injury and seizure disorder and any relationship between these conditions and the Veteran's death in conjunction with a review of the claims file.  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the appellant's receipt of a VCAA-compliant notice letter.  

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the appellant's claim, the appellant's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's death was related to the Veteran's injuries during active service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the appellant is not shown to be prejudiced on this basis.  

Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

II.  Service Connection for the Cause of the Veterans Death

The appellant, who is the Veteran's widow, seeks service connection for the cause of the Veteran's death.  The appellant contends that the Veteran's traumatic brain injury and seizure disorder, which existed prior to his active duty service, was aggravated by his active duty service and contributed substantially and materially to the Veteran's death.  

Service connection for the cause of the Veteran's death is warranted if a disability incurred in or aggravated by active service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not chronically worsened during service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

The certificate of death indicates that the Veteran died in January 2006.  The immediate cause of death (final disease or condition resulting in death) was brain mass due to (or as a consequence of) brain injury and surgery due to (or as a consequence of) Korean War wounds.

The regional office (RO) denied service connection for the cause of death on the basis that a review of the claims file indicated that the Veteran suffered a skull fracture, severe head injury, and had several surgical procedures on his skull and convulsions in 1938, prior to his period of service.  The RO noted that there was no evidence that showed that the Veteran suffered any brain injury or surgery due to Korean War wounds or that the Veteran had a brain mass during military service or that a current brain mass was related to his military service.

The Veteran's DD Form 214, demonstrates that the Veteran was awarded the Purple Heart Medal and that he was wounded in action in the Wonsan-Hungnam-Chosen area.  The Veteran's service treatment records indicate that he sustained shrapnel wound of right hand November 20, 1950.  A May 1951 Clinical Summary from the U.S. Naval Hospital in Bethesda, Maryland indicates that he was admitted to that hospital on January 18, 1951 from the U.S. Naval Hospital Mare Island, California.  On the Report of Medical History completed by the Veteran while at Bethesda Naval Hospital, he denied ever having frequent or severe headaches, dizziness or fainting spells.  A Medical History, completed while the Veteran was a Bethesda Naval Hospital, revealed a diagnosis of fracture, compound, comminuted right hand, 2nd, 3rd, and 4th metacarpals, distal ends, no artery of nerve involvement.  

The Veteran filed his original application for compensation in February 1952.  For section 33, nature of disease or injury which claim was made and date each began, the Veteran indicated shrapnel wound right hand, November 28, 1950, frostbite of both feet, November 29, 1950, back wound, nerves, and dental.  

The first post-service medical record, dated in March 1952, indicated that the Veteran had experienced about twelve "fainting spells" since December 1951 but that medical care had never been obtained.  Diagnosis was conversion reaction.

An application for hospital treatment received by VA in March 1952, noted in the brief history section that the Veteran received a medical discharge in July 1951, that the Veteran was in Washington, D.C. over three years and Korea for 3 months, with one month on the front lines.  That section also noted shrapnel wound of right hand and frostbite of both feet and that part of two metacarpal bones were removed and that there was some loss of motion but results were very good.  That section noted that the Veteran alleged "blackouts" beginning four months after he left the service and that the Veteran thought that he had had about 12 "blackouts."  The examiner stated that it was his opinion that the Veteran's condition was not epilepsy and diagnosis was questionable conversion reaction.  Hospitalization was recommended.

The Veteran underwent psychiatric evaluation in April 1952.  No psychosis or other manifestations were found.

A March 1953 Bethesda Naval Hospital clinical summary noted that in November 1950 in the Chosen Reservoir area, the Veteran was hit by a fragment from a 120 mm mortar, the Veteran was evacuated by truck to the hospital ship Consolation and then down through the hospital chain of command until he arrived at the U.S. Naval Hospital in Bethesda, Maryland in February 1951.  The Veteran was treated at Bethesda and in July 1951, it was recommended that he be placed on retirement.  The Veteran also provided a history that he suffered a depressed skull fracture when hit by a falling rock at 5 years of age.    

In May 1953, VA received the Veteran's claim for epilepsy grand mal.  The Veteran stated that he began having epileptic seizures in September 1951, within two months after he was discharged from service.  

A February 1961 Hospital Entrance Examination report notes that at the age of five, the Veteran was hit by a rock, his skull was fractured.  The Veteran stated that during a subsequent operation, three pieces of bone were removed from his head.  The Veteran reported that he joined the Marine Reserves in February 1948, and was called to active duty in September 1950; after four weeks of infantry training in California, he was sent to Korea.  In November 1950, he was struck in the right hand by shrapnel and hospitalized until July 1951, when he was transferred to the Naval Gun Factory to await separation, which took place later in July 1951.  

A review of the Veteran's symptoms demonstrated that the Veteran frequently had headaches which started in the back of his head and worked up over the top to the forehead.  When questioned concerning his seizure pattern, the Veteran said that he got dizzy before seizure, pain started in his stomach and worked up to the top of his head, and that the spells lasted three to five minutes.  The Veteran stated that he always fell, and had hurt himself several times.  After a spell, the Veteran had no headache, felt weak, had no loss of memory, and no incontinence.

X-rays of the Veteran's skull indicated two large burr holes in the right skull.  The most superior was in the frontal bone in front of the coronoid sutures.  The second burr hole was in the parietal bone just behind the plate.  The sella turcica itself appeared normal.

A neurological consultation report dated in March 1961, indicated a history that at age 5, the Veteran was struck on the head by a rock and that he had to have fractured skull fragments removed from right side of head and also another skull opening was made to relieve pressure on his brain.  The examiner noted that despite these unrepaired skull defects, the Veteran was taken into Marines in 1950.  In November of that year, the Veteran had shrapnel wounds of right hand and frost bite.  There were no wounds of head but he did have a few pieces in neck.  While at home on temporary retirement, the Veteran had his first nocturnal seizure.  He went to the hospital and had another one there.  EEG was abnormal with right sided slowing and a seizure focus in the right parietal region.  The opinion was proven case of chronic traumatic encephalopathy with convulsive disorder arising from a focus thereof.  Actively convulsive and will require considerable medication.    

In August 1962, the Veteran developed anxiety due to the fact that he was unable to secure a job because of his seizures.  He was hospitalized in August 1962 and discharged in October 1962 with diagnoses of anxiety reaction secondary to encephalopathy, traumatic, associated with convulsive disorder, grand mal type, treated, mildly improved.

A field examination was conducted and a report issued in May 1965.  The Veteran's permanent school record indicated that he entered one semester late on account of fractured skull.

A July 1938 Operative Record showed preoperative diagnosis as fracture depressed skull with extra-dural blood clot, two spicules detached bone and postoperative diagnosis as same plus three spicules detached bone producing pressure.  The operation was decompression fracture skull.  A lateral incision was made bisecting the original scar about two inches long.  Scalp flaps dissected back.  Depressed fracture area was exposed.  With rongeur forceps the skull was opened and three spicules of detached bone were removed from the medial side of the opening of the skull.  Bone bleeding was controlled with bone wax.  The edges were smoothed and rubber tissue drain was placed over area and scalp closed with skin clips and one or two subcutaneous sutures.

A progress record noted that the Veteran had been discharged one week prior and had been coming to the office for treatment and apparently ok until this morning when he had convulsion of left side with temperature.

A later July 1938 Operative Record indicated that that he underwent a second decompression sub-temporal operation.  A subsequent July 1938 progress note indicates spinal fluid findings suggested a localized traumatic encephalopathy convulsions may have been precipitated by a secondary GI disturbance. 

At a deposition the Veteran stated that he received shrapnel wound right hand while he was in Korea and he believed that he also suffered concussion.  The Veteran stated that the 105 mm. mortar shell exploded within three feet of him.  The Veteran's mother and aunt were also deposed.  The Veteran's mother stated that when he was five years old, the Veteran suffered a head fracture and was expected to die; surgical procedures were performed on his head.  The Veteran's aunt stated that the Veteran suffered a head injury when he was about 5 years of age and that it was a fractured skull and they didn't expect him to live.  

Service connection for chronic brain syndrome associated convulsive disorder was denied by the RO in June 1965 and affirmed by the Board in October 1965.  The Board decision, of which one of the three member panel was a physician, stated that once a brain scar has been sustained, it might become the seat or origin of a focus convulsive disorder which seizures might be clinically expected shortly after the injury or, in many instances, not for many years thereafter.  The Board found that the evidence of depressive skull fracture and detached bone fragment in 1938, for which a craniotomy was performed, with the convulsive seizure thereafter, clearly and unmistakably revealed the presence of the underlying neurological disease prior to induction.  The Board also found that with a brain scar present at induction, and the absence of evidence of brain pathology, head injury, concussion or convulsions in service, there was no increase in the basic level of the underlying neurological disorder during military duty.

At a hearing before a DRO in December 2008 the appellant indicated that she and the Veteran were married shortly after he left active service.  She reported that he had informed her of his injury in service.  The appellant stated that the Veteran had a seizure less than a year after he was released from active service while having shrapnel removed.  The appellant indicated that the Veteran received treatment for his seizure disorder once from Chillicothe VA Hospital in 1961.  The appellant's representative stated that although she had no medical knowledge as to the side effects of the Veteran's medication that he took to control seizures, she indicated that it should be considered whether the medications taken by the Veteran were associated with his development of a brain tumor.  The appellant indicated that she knew that the medication caused anemia, for which the Veteran was treated, but did not know about whether it caused tumors.  

In support of her claim, the appellant has submitted a private medical opinion dated in July 2009 from Dr. J.D., American Board of Orthopedic Surgery, Certified Independent Medical Examiner.  

Dr. J.D. stated, 

b)  Prior to entering the Marine Corps, [the Veteran] experienced a TBI in June of 1938 resulting in a skull fracture.  A craniotomy was performed and burr holes were required to repair the fracture with full recovery from these procedures and injury; however during hospitalization the Veteran did suffer one post operative seizure.

c)  Upon entering the Armed Forces, [the Veteran] passed all physical exam requirements with no limitations noted in his file.  The patient served in combat with distinction and in November, 1950, was wounded during battle in the Chosen Reservoir, Korea.  During the battle, [the Veteran] was in a "foxhole" that was hit with heavy artillery rounds.  Subsequently, several fellow Marines were killed, as well as launching [the Veteran] into the air when he landed several yards away from the foxhole.  [The Veteran] sustained numerous injuries from shrapnel and debris, requiring an emergent medical evacuation from Korea to the naval hospital in Bethesda, Maryland, via Japan.  This resulted in the Veteran receiving the Purple Heart Award and requiring an early medical discharge. 

d)  After separation from the service, follow-up care was necessary through the Naval Medical Center in Bethesda, M[aryland].  During a follow up visit in August of 1951, [the Veteran] suffered his initial grand Mal seizure.  This seizure occurred less than one year from the date of his injury sustained in Korea and within a couple of months from his military separation.  This initial seizure is well documented as the first in a lifelong battle with chronic seizures.  [The Veteran] was placed on numerous trials of various anti-seizure medications resulting in only minimal control of his disorder.  He required constant monitoring for his condition throughout the remainder of his life.  

e)  Throughout [the Veteran's] C-file, it is a matter of record that he battled a seizure disorder with many residual effects to include chronic fatigue, memory loss, chronic falls, instability and balance issues, and an eventual brain mass.  His death certificate lists the cause of death as: 1) Brain mass, 2) Brain injury and surgery, 3) From Korean War wounds.

Dr. J.D's impression was traumatic brain injury with residual seizure disorder exacerbated by military combat trauma.  

Dr. J.D. concluded,

a)  [The Veteran] is a Korean War Veteran who suffered a skull injury prior to entering active duty military service.  This injury was repaired by a craniotomy with complete recovery by the Veteran with no residual effects.  After being asymptomatic for over ten years, the Veteran served in the combat theater of the Korean War, suffering a major mechanism of injury to his entire body.  He was blown out of his foxhole, sustaining numerous injuries to his entire body thus requiring an emergency Med-evac to the United States.  Within one year from the military service related trauma, [the Veteran] experienced a severe grand mal seizure.  From that time, he suffered a lifelong seizure condition, which contributed to his eventual death.  This known mechanism of injury sustained in Korea is a major factor for the aggravation of the pre-existing traumatic brain injury.

Dr. J.D. opined that it was more likely than not that the residual seizure disorder injury and diagnoses were caused and/or worsened while the Veteran was in the Marine Corps during the Korean War and that there was a severe aggravation of the Veteran's pre-existing traumatic brain injury suffered during his childhood.

At a hearing before the undersigned, the appellant reported that when she met the Veteran he had a seizure disorder and that he was on medications to treat the seizure disorder.  She indicated that the condition progressed through his life and that at the end of his life he had seizures at least three times a month.  The seizures were noted to cause problems with falling and that he injured his head when he fell.  The appellant reported that the Veteran told her that he was thrown out of a foxhole in service when a missile exploded.  She stated that a doctor told her that the Veteran's brain mass might have been linked to his in service injury.  The appellant indicated that the doctor did not elaborate on why.  

In October 2009, a VA medical opinion was obtained.  The examiner opined that there was clear and unmistakable evidence that traumatic brain injury and seizure disorder pre-existed service and identified notes dated in July 1938 by Dr. R, St. Mary's Hospital, which state, "Extradural hematoma with fracture of inner table with fragment of inner table completely detached."  Dr. R. performed the surgical procedure.  Neurologist in March 1961 stated clearly that the initial seizures were nocturnal and later during both day and night, that the Veteran might not be aware of nocturnal seizures unless he becomes incontinent or wakes up with headaches.

The examiner opined that the traumatic brain injury and seizure activity did not increase in severity beyond the natural progression of the disease during service.  The examiner identified note dated in June 1953 by Dr. W.F.D. which states, "on August 12, 1951 - generalized convulsions at 700 AM, neuro exam is negative Rx Dilantin.  June 12, 1952 - intermittent convulsions are present."  The examiner also identified note dated in November 1960 by Dr. J. which states, "Epileptic seizures once in 12 months; on dilantin and phenobarbas prescribed by Bethesda Naval Hospital in 1953; ASSESSMENT - Epilepsy, manifested by subjective symptoms and past history, mentally compet[e]nt."  The examiner noted that during the Veteran's service in Korea at age 18 or so, it was possible that the Veteran did have nocturnal seizures but was not aware of them or he was too sensitive and decided not to mention them to anyone.  During combat in Korea, the Veteran was under severe stress and had missile injury to right hand in November 1950 and subsequently was relieved from service eight months later in July 1951.  Dr. W.F.D. was reported to indicate that the Veteran had generalized convulsion in August 1951 at age 19 years, within one month after he was discharged from service.    

The examiner identified CPRS noted dated in August 1999 which revealed, "I've not had a seizure in 2 years.  I'm for follow up visit."  Thus, from 1997 to 1999, the Veteran reported no seizures.  In November 2000, the Veteran suffered a breakthrough seizure.  An April 2002 note was noted to indicate that the Veteran had suffered no recurrent seizures except for spells if he missed his medicine.  The Veteran's wife described these as single myoclonic movement of the arms followed by brief period of confusion.  The Veteran had good seizure control with current anticonvulsant regimen.  CPRS review revealed the seizure control was good.  In December 2005, the Veteran was diagnosed as having left sided brain tumor and finally expired due to this in January 2005.  The Board notes that the Veteran died in January 2006, and finds the January 2005 death date to be a typographical error.

Finally, the examiner opined that neither the traumatic brain injury nor the seizures caused or contributed substantially or materially to the Veteran's death.  It was noted that the cause of death was left sided brain tumor only and that the traumatic brain injury, seizures, and Korean War Wounds had no role in causing death.

In April 2010, a VA physician opined that there was clear and unmistakable evidence that traumatic brain injury and seizure disorder existed prior to service.  He stated that the Veteran sustained head injury in 1938 which resulted in skull fracture and required craniotomy and that there was mention of at least one seizure at the time of this injury.  He stated that subsequent CT scans documented evidence of right fronto-temporo-parietal encephalomalacia, consistent with the Veteran's documented history of head injury, skull fracture, and surgery.

The VA physician opined that there was no clear and unmistakable evidence that traumatic brain injury and seizure disorder did not increase in severity beyond the natural progression of the disease during service.  He stated that seizures apparently became more frequent following service and required ongoing medication management but that the reasons for this increase in frequency are unclear.  He stated that there was no clear documentation that the Veteran sustained additional head injury during his military service.

The VA physician also opined that the Veteran's traumatic brain injury/and or seizure disorder did not cause or contribute substantially or materially to the Veteran's death.  He stated that the Veteran died of a left parietal brain tumor that was first diagnosed in 2005.

Another VA medical opinion was obtained in April 2012.  A VA physician rendered the opinion that:

It is not at least as likely as not that the traumatic brain injury and/or seizure disorder and/or residuals of frost bite and/or of the shell fragment either caused or contributed significantly to the [V]eteran's death or had a material influence in accelerating death.

The physician provided the rationale that:

The [V]eteran suffered from a longstanding apparently stable seizure disorder that was in all probability post-traumatic in nature and related to trauma suffered prior to his entering the service.  In 2005 he developed a left parietal brain tumor which appears to have been the proximate cause of his death.  There is no compelling reason to believe that his traumatic brain injury and/or seizure disorder and/or residuals of frost bite and/or of the shell fragment caused the development of his brain tumor or evidence that any of these conditions had a material influence in accelerating death.

Subsequently, an addendum to the April 2012 opinion was obtained in June 2012.  The physician stated that:

The [V]eteran suffered from a longstanding apparently stable seizure disorder that was in all probability post-traumatic in nature and related to a head injury suffered prior to his entering the service.  In 2005 he developed a left parietal brain tumor which appears to have been the proximate cause of this death.  While there are case reports describing the appearance of brain tumors around the sites of old traumatic injuries many years after the initial injury, the [V]eteran's old head injury was to the right parietal region while his brain tumor developed in the left parietal region (i.e. on opposite sides).  In addition his head injury preceded his military service.  The patient's seizure disorder was likely secondary to his TBI and there is no evidence that post-traumatic seizure disorders cause brain tumors.  Frost bite does not cause brain tumors to develop.  The shell fragments did not hit his head and bear no relationship to the brain tumor that developed much later.  Thus there is no apparent connection between his left parietal brain tumor and any service related condition.

The Board notes that based on the medical evidence of record, the Veteran's traumatic brain injury and seizure disorder existed prior to service.  In October 1965, the Board found that a brain scar was present at induction.  Dr. J.D. concluded that the Veteran suffered a skull injury prior to entering active military service, that this injury was repaired by a craniotomy with complete recovery by the Veteran with no residual effects.  VA physicians opined that there was clear and unmistakable evidence that traumatic brain injury and seizure disorder pre-existed service. 

However, with respect to whether there is clear and unmistakable evidence that the Veteran's traumatic brain injury and seizure disorders did not increase beyond the natural progress of the disease, the Board notes that there is a difference of opinion among the medical professionals.  

In October 1965, the Board found that due to the absence of evidence of brain pathology, head injury, concussion or convulsions in service, there was no increase in the basic level of the underlying neurological disorder during military duty.

Dr. J.D. concluded that after being asymptomatic for over ten years, the Veteran served in the combat theater of the Korean War suffering a major mechanism of injury to his entire body, that he was blown out of his foxhole, sustaining numerous injuries to his entire body thus requiring an emergency med-evac to the United States, that within one year from the military service trauma, he experienced a severe grand mal seizure, and that from that time, he suffered a lifelong seizure condition which contributed to his eventual death.  Dr. J.D. noted that this known mechanism of injury sustained in Korea was a major factor for the aggravation of the pre-existing traumatic brain injury.

In October 2009 a VA examiner opined that traumatic brain injury and seizure disorder was not increased beyond the natural progress of the disease during service.

Subsequently in April 2010 a VA physician rendered the opinion that there was not clear and unmistakable evidence that traumatic brain injury and seizure disorder did not increase in severity beyond the natural progression of the disease during service.

In deciding whether the Veteran's traumatic brain injury and seizure disorder did not increase beyond the natural progression of the disease, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part, that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator . . . Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

However, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran's traumatic brain injury and seizure disorder was aggravated by service, is in a state of equipoise.  Accordingly, all doubt is resolved in favor of the Veteran and the Board concludes that service connection for traumatic brain injury and seizure disorder is warranted.

The question that remains is whether the Veteran's service-connected traumatic brain injury and seizure disorder or any other service-connected disability was the principal or contributory cause of the Veteran's death.  As discussed above, for a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Initially, the Board notes that the record does not indicate and the appellant does not suggest that any of the service-connected disabilities at the time of the Veteran's death was the principal or contributory cause of the Veteran's death.  

The Veteran's death certificate notes that the immediate cause of death was brain mass due to brain injury and surgery from Korean war wounds.

Dr. J.D. stated that it was a matter of record that the Veteran battled a seizure disorder with many residual effects to include chronic fatigue, memory loss, chronic falls, instability and balance issues, and an eventual brain mass.  In addition, Dr. J.D. stated that the Veteran suffered a lifelong seizure condition, which contributed to his eventual death.  Thus, Dr. J.D. indicates that the Veteran's brain mass was a residual of his seizure disorder and that his seizure condition contributed to his death.

In October 2009 a VA examiner opined that neither the traumatic brain injury nor the seizures caused or contributed substantially or materially to the Veteran's death.  The examiner noted that the cause of death was left sided brain tumor only and that the traumatic brain injury, seizures, and Korean War Wounds had no role in causing death.  The examiner noted that the Veteran had good seizure control with current anticonvulsant regimen and that CPRS review revealed the seizure control was good.

In April 2010 a VA physician opined that the Veteran's traumatic brain injury/and or seizure disorder did not cause or contribute substantially or materially to the Veteran's death.  The physician stated that the Veteran died of a left parietal brain tumor that was first diagnosed in 2005.

In April 2012 another VA physician rendered the opinion that it is not at least as likely as not that the Veteran's traumatic brain injury, seizure disorder, residuals of frost bite, and/or shell fragment either caused or contributed significantly to the Veteran's death or had a material influence in accelerating his death.  The physician noted that the Veteran's seizure condition was longstanding and stable, and that there was no compelling reason to believe that the Veteran's traumatic brain injury and/or seizure disorder and/or residuals of frost bite and/or shell fragment cause the development of his brain tumor or had a material influence in accelerating the Veteran's death.  

An addendum to this opinion, dated in June 2012 indicated that although there are some case reports describing the appearance of brain tumors around the sites of old traumatic injuries many years after the initial injury, the Veteran's tumor arose in the opposite side of the brain from the injury.  In addition, the physician reported that there is no evidence that post-traumatic seizures cause brain tumors, frost bite does not cause brain tumors, and the shell fragments did not hit the Veteran's head and bear no relationship to the brain tumor that developed much later.  As such, the physician noted that "there is no apparent connection between his left parietal brain tumor and any service related condition."

Again, the Board notes that there is a difference of opinion among the medical professionals.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Indeed, the courts have provided guidance for weighing medical evidence. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In other words, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998). 

In short, a medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

With respect to the Veteran's death certificate, the Board notes that the physician completing the form appears to have been under the impression that the Veteran's brain mass was to due a brain injury sustained in Korea and subsequent surgery.  Indeed, the appellant's attorney in December 2009, conceded that the brain injury and surgery did not occur during or from the Korean War wounds.  However, as noted above, the Board has found that the Veteran's service, including service in Korea, aggravated his pre-existing brain injury.  Thus, the certifying physician's mistake is not fatal to the claim.  Unfortunately, as noted above, a medical opinion based on speculation, such as this one, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  There is no accompanying explanation of why the certifying physician found that the brain mass was caused by traumatic brain injury or surgery.

Similarly, Dr. J.D. indicates that the Veteran's brain mass was a residual of his seizure disorder and that his seizure condition contributed to his death and uses the death certificate as a basis for his findings.  Unfortunately, a medical opinion, such as this one, is inadequate when unsupported by clinical evidence.  In this case, Dr. J.D. does not provide any explanation of his finding that the Veteran's brain mass is related to his seizure disorder or of his finding that the seizure condition contributed to the Veteran's eventual death or cite any clinical evidence to support his opinion.  

Likewise, the April 2010 VA physician opinion that there is no indication that the traumatic brain injury and/or seizure disorder contributed to the Veteran's death does not provide the required explanation.  He only notes that the Veteran died of a left parietal brain tumor that was first diagnosed in 2005.

Thus, the Board assigns little probative value to the death certificate, Dr. J.D.'s opinion, and the April 2010 VA physician opinion.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.

The Board assigns a higher probative value to the October 2009 VA opinion.  As noted above, the examiner noted that the cause of death was left sided brain tumor only and that the traumatic brain injury, seizures, and Korean War Wounds had no role in causing death.  The examiner identified CPRS noted dated in August 1999 which revealed, "I've not had a seizure in 2 years.  I'm for follow up visit."  Thus, from 1997 to 1999, the Veteran reported no seizures.  In November 2000, the Veteran suffered a breakthrough seizure.  An April 2002 note indicates that the Veteran had suffered no recurrent seizures except for spells if he missed his medicine.  The Veteran's wife described these as single myoclonic movement of the arms followed by brief period of confusion.  The Veteran had good seizure control with current anticonvulsant regimen.  CPRS review revealed the seizure control was good.  

Thus, the Board finds that the examiner's medical opinion is accordingly more probative than the death certificate, Dr. J.D.'s opinion, and the April 2010 VA physician's opinion.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, the VA examiner in October 2009 provides a medical basis for her opinion and cites the relevant medical evidence that provided the basis for such opinion, VA medical records from 2001 until the Veteran's death in 2006 which showed seizures stable on regimen.  

Because the examiner supported her conclusion with a more detailed discussion and rationale based on the medical evidence of record, the Board finds that opinion to be more probative than the other opinions of record or the death certificate.

In addition, the Board finds the opinions rendered by a VA physician in April 2012 and June 2012 to be more probative that those rendered in the death certificate, by Dr. J.D., and in April 2010 by a VA physician.  The VA physician in April 2012 rendered his opinion, including rationale, after complete review of the claims file considering whether the Veteran's TBI, seizure disorder, frost bite, and/or shell fragments may have caused the Veteran's fatal brain tumor.

As the opinions supporting the appellant's claim have been determined to be of less probative value than those of the examiner in October 2009 and of the VA physician dated in April 2012 and June 2012, the Board finds that service connection for the cause of the Veteran's death is not warranted.

Thus, although the Board finds that the Veteran's traumatic brain injury and seizure disorder that preexisted military service was aggravated by military service, the Board finds that that no service-connected disability, including traumatic brain injury and seizure disorder, was the principal or contributory cause of the Veteran's death or materially accelerated his death.  

Although the Board recognizes the honorable service of the Veteran, and while sympathetic to the appellant's arguments, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


